John L. Flynn, J.
Proceeding to review the determination
of the respondent denying petitioner’s application for rent *686increases is denied. The conversion from a coal-fired to an oil-fired heating and hot-water system did not constitute the rendition of additional services to the tenants. The conversion only resulted in maintaining the services to which the tenants were already entitled and was made solely for the benefit of the landlord to replace inefficient and worn-out equipment. Under the circumstances, the conversion was not a substantial rehabilitation and neither was it a major capital improvement nor a creation of additional services (Matter of Edward Stephen, Inc., v. McGoldrick, 1 A D 2d 890,. affd. 1 N Y 2d 899). In view of the foregoing, the determination of respondent was not arbitrary, capricious or unreasonable. Petition dismissed.